Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                       DETAILED ACTION

Election/Restrictions
Applicant filed response to restriction on 06/07/2022, applicant elected claims 1-15 without traverse. Applicant canceled claims 16-20. Applicant added new claims 21-25 with similar scope as claimed in elected group I ( claims 1-15).  
Claims 1-15 and 21-25 are currently pending. 
                                                   Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 10, 2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1,  9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Li  et al. (US 2021/0320736 A1) in view of Kotrabasappa et al. (US 2013/0259056 A1, referred as Kotra).
Regarding claim 1, Li discloses a method for an orchestration component to manage data flows in a multi-plane network, the method comprising (Fig. 3 discloses a controller 310 is in communication with a plurality of devices 320, 350, 360, which may be switches and/or NICs, in a datacenter):
 identifying, by the orchestration component, a failure in a first plane of the multi- plane network (Paragraph 0040 discloses the controller 310 may initially configure the devices 320, 350, 360 according to a primary spanning tree. For example, the spanning tree 200 of FIG. 2 may be such a primary spanning tree. Before any failure occurs in the primary spanning tree, the controller 310 may also pre-compute one or more backup plans, such as one or more backup spanning trees. Controller detect failure in the primary spanning tree and also detect the rood node failure); determining, by the orchestration component, that communication paths to a first leaf node are affected by the failure in the first plane (Paragraph 0059 discloses the controller 310 may configure the primary spanning tree so that a failure in the primary root node 0 may be detected. The controller 310 may choose the backup root node according to a fourth predetermined rule that the backup root node is a direct child of the primary root node, and that a backup path can be formed indirectly connecting the backup root node to the primary root node. Thus as shown, the backup root node 1 is a child of the primary root node 0, and as such, may receive synchronization messages directly from the primary root node 0 through primary link 622. Further as shown, a backup path may be formed across different primary subtrees 640, 650, 660 through nodes 4, 3, 2 respectively such that, as long as the primary root node 0 is still working, the backup root node 1 may receive synchronization messages from the primary root node 0 through the backup paths 670, 680, 690 even if link 622 fails);
identifying a second leaf node having a first communication path to the first leaf node that is affected by the failure in the first plane (Paragraphs 0050, 0059-0060 disclose the controller 310 may configure the primary spanning tree so that a failure in the primary root node 0 may be detected. The controller 310 may choose the backup root node according to a fourth predetermined rule that the backup root node is a direct child of the primary root node, and that a backup path can be formed indirectly connecting the backup root node to the primary root node (identifying a second leaf node). Thus as shown, the backup root node 1 is a child of the primary root node 0, and as such, may receive synchronization messages directly from the primary root node 0 through primary link 622. Further as shown, a backup path may be formed across different primary subtrees 640, 650, 660 through nodes 4, 3, 2 respectively such that, as long as the primary root node 0 is still working, the backup root node 1 may receive synchronization messages from the primary root node 0 through the backup paths 670, 680, 690 even if link 622 fails); and causing the second leaf node to communicate with the first leaf node using a second communication path in a second plane of the multi-plane network (Paragraphs 0059-0060, 0064 discloses the backup root node 1 is a child of the primary root node 0, and as such, may receive synchronization messages directly from the primary root node 0 through primary link 622. Further as shown, a backup path may be formed across different primary subtrees 640, 650, 660 through nodes 4, 3, 2 respectively such that, as long as the primary root node 0 is still working, the backup root node 1 may receive synchronization messages from the primary root node 0 through the backup paths 670, 680, 690 even if link 622 fails). 

Li discloses multiple domain tree structure. However to disclose the mechanism of multiplane network, Examiner cited Kotra discloses see paragraph 0043, routing component 104 operates as the control plane for network device 100 and includes an operating system that provides a multi-tasking operating environment for execution of a number of concurrent processes and the network device 12B maintains forwarding information in a data plane of network device 12B that allows network device 12B to send traffic through protecting LSP 17 if link 15B, link 15C, or network device 12C fails. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Kotra to the system of Li to provide techniques for promptly triggering re-reroute of network data traffic from a primary label-switched path (LSP) carrying data traffic over a primary path between an ingress network device and an egress network device to a backup path in the event of a failure of a resource along the primary path (Abstract, Kotra). 

Regarding claim 9, claim 9 comprises substantially similar limitations as claimed above in claim 1, claimed as a system comprising: one or more processors; and one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by the one or more processors, cause the one or more processors to perform operations disclosed above in claim 1 (Paragraphs 0041-0042 discloses controller 310 may be a software running on one or more computing devices containing one or more processors, memory, and other components typically present in general purpose computing devices). 
Regarding claim 21, claim 21 comprises substantially similar limitations as claimed above in claim 1, claimed as a one or more non-transitory computer-readable media storing computer-executable instructions that, when executed by one or more processors, cause the one or more processors to perform operations disclosed above in claim 1 (Paragraphs 0041-0042 discloses controller 310 may be a software running on one or more computing devices containing one or more processors, memory, and other components typically present in general purpose computing devices). 
Claims 2-3, 6, 10-11, 14 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Li  et al. (US 2021/0320736 A1) in view of Kotrabasappa et al. (US 2013/0259056 A1) and further Suryanarayana et al. (US 2021/0385155 A1).
Regarding claims 6 and 14, the combination of Li and Kotra don’t disclose the limitations of claims 6 and 14. Suryanarayana discloses wherein causing the second leaf node to communicate using the second communication path to the first leaf node using the second plane includes: sending a control-plane instruction to the second leaf node that instructs the second leaf node to refrain from load balancing communication flows to the first leaf node through the first plane (Paragraph 0124 discloses the SDN controller determines, based on whether an underlay network route is stored for a destination, whether a next hop for a corresponding overlay network route for the destination is reachable by the SDN controller, the underlay network route comprising a route advertised by a node in an IP fabric of an underlay network, and in response to determining the next hop for the overlay network route is unreachable, refrains from advertising, by the SDN controller, the overlay network route and withdrawing the overlay network route from any network peers to which the overlay network route was previously advertised). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Suryanarayana to the modified system of Li and Kotra to provide techniques for decreasing disruption to traffic flow within Software Defined Networking (SDN) platforms when communication is lost between an SDN controller and devices of an underlay network (Paragraph 0005). 
Regarding claims 2, 10 and 22, the combination of Li and Kotra don’t disclose the limitations of claims 2, 10 and 22. Suryanarayana discloses receiving, at the orchestration component, telemetry data from a plurality of devices in the multi-plane network; analyzing the telemetry data to determine a plurality of communication paths between a plurality of pairs of leaf nodes in the multi-plane network (Paragraphs 0041-0042); and generating mappings between individual pairs of leaf nodes of the plurality of pairs of leaf nodes based on the individual pairs of leaf nodes having at least one communication path (Paragraph 0074 discloses the routing information, for example, maps packet key information (e.g., destination IP information and other select information from packet headers) to one or more specific next hops within the networks provided by virtual routers 42 and IP fabric 20. In some cases, the next hops are chained next hops that specify a set of operations to be performed on each packet when forwarding the packet), wherein identifying the second leaf node having the first communication path to the first leaf node includes identifying, from the mappings, that the second leaf node is mapped to the first leaf node (Paragraphs 0074-0079 disclose each of leaf switches 24 may be configured to generate and send BGP messages to spine switches 22 that advertise underlay network routes to compute nodes. For example, leaf switch 24A sends a routing protocol message 45 to spine switch 22A advertising the underlay network route to compute node 26A. Leaf switch 24A may generate the routing protocol message 45 upon detecting ARP activity of compute node 26A. The underlay network route to compute node 26A may include the prefix associated with the server of compute node 26A).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Suryanarayana to the modified system of Li and Kotra to provide techniques for decreasing disruption to traffic flow within Software Defined Networking (SDN) platforms when communication is lost between an SDN controller and devices of an underlay network (Paragraph 0005). 

Regarding claims 3, 11 and 23, the combination of Li and Kotra don’t disclose the limitations of claims 3, 11 and 23. Suryanarayana discloses  receiving, from the second leaf node, a request to monitor the first communication path to the first leaf node (Paragraph 0091 disclose the following sequence of events happens in case of SDN gateway failure or compute node failure: Leaf switch detects the Tunnel Endpoints failure (i.e., gateway and vrouters). For SDN Gateways 8 as the Tunnel Endpoint, the reachability of these loopbacks is monitored via BFD/link down for Single Hop eBGP peering between Gateways and IP Fabric (spine devices in this context). For vrouters, BFD link down detection permits detecting the failure of a compute node leaf level); and storing a mapping between the second leaf node and the first leaf node based at least in part on receiving the request (Paragraphs 0096-0097 discloses control node 54A receives configuration information from one or more of config. nodes 52 using Interface to Metadata Access Points (IF-MAP) process 70D. IF-MAP process 70D may include circuitry for executing software instructions for sending and receiving communications from config nodes 52 in accordance with the IF-MAP protocol. IF-MAP process 70D stores the configuration information received from configuration nodes 52 to configuration state 66 (“CONFIG. STATE 66”),  wherein identifying the second leaf node having the first communication path to the first leaf node includes identifying the mapping (Paragraphs 0074-0079 disclose each of leaf switches 24 may be configured to generate and send BGP messages to spine switches 22 that advertise underlay network routes to compute nodes. For example, leaf switch 24A sends a routing protocol message 45 to spine switch 22A advertising the underlay network route to compute node 26A. Leaf switch 24A may generate the routing protocol message 45 upon detecting ARP activity of compute node 26A. The underlay network route to compute node 26A may include the prefix associated with the server of compute node 26A). 
 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the technique of Suryanarayana to the modified system of Li and Kotra to provide techniques for decreasing disruption to traffic flow within Software Defined Networking (SDN) platforms when communication is lost between an SDN controller and devices of an underlay network (Paragraph 0005). 



Allowable Subject Matter
Claims 4-5, 7-8, 12-13, 15 and 24-25 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Xiaoyong et al. (US 2013/0201820 A1, referred as Xia) the method includes monitoring a connectivity of a network, detecting a failure, and based on the detected failure, changing the redundant router master/backup status of both a first router and at least a second router. The monitoring is of a network including a plurality of switches, links between the plurality of switches, and a plurality of routers. The plurality of routers are redundant routers with a first router including a master/backup status of master and at least a second of the plurality of routers including a master/backup status of backup.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROMANI OHRI whose telephone number is (571)272-5420. The examiner can normally be reached 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UN C CHO can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROMANI OHRI/Primary Examiner, Art Unit 2413